     Case: 1:18-cv-06528 Document #: 12 Filed: 11/19/18 Page 1 of 2 PageID #:67



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ARAB AMERICAN ACTION NETWORK,                   )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )
                                                      No. 18 C 6528
                                                 )
 DEPARTMENT OF HOMELAND                          )
                                                      Judge Lee
 SECURITY, DEPARTMENT OF JUSTICE,                )
 and FEDERAL BUREAU OF                           )
 INVESTIGATION,                                  )
                                                 )
                               Defendants.       )

DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE ANSWER

       Defendants, by their attorney, John R. Lausch, Jr., United States Attorney for the Northern

District of Illinois, requests an enlargement of the deadline to file an answer to plaintiff’s

complaint. In support of this motion, defendants states as follows:

       1.      Plaintiff filed its complaint on September 26, 2018, seeking compliance with FOIA

requests sent to defendants. Dkt. 1.

       2.      Defendants were served with plaintiff’s complaint on October 19, 2018.

Accordingly, defendants’ answer is due November 19, 2018.

       3.      Defendants require additional time to draft their answer. Therefore, defendants

request a two-week extension to answer plaintiff’s complaint.

       4.      The undersigned contacted plaintiff’s counsel and verified that there was no

objection to this motion.
     Case: 1:18-cv-06528 Document #: 12 Filed: 11/19/18 Page 2 of 2 PageID #:68



       WHEREFORE, defendant requests that the court extend the deadline to file an answer to

the complaint to December 3, 2018.

                                          Respectfully submitted,

                                          JOHN R. LAUSCH, Jr.
                                          United States Attorney

                                          By: s/ Jimmy L. Arce
                                             JIMMY L. ARCE
                                             Assistant United States Attorney
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 353-8449
                                             jimmy.arce@usdoj.gov




                                             2
